DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Embodiment 1, Figures 1-10, Claims 1-9 and 11-19 in the reply filed on 10/28/2022 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/15/2021 and 07/14/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“catheter hub forms a first wall and a second wall positioned adjacent to the catheter connector assembly” (Claim 4),
“side of the catheter hub forms a third wall positioned adjacent to the catheter connector assembly” (Claim 5),
“side of the catheter hub forms a first wall and a second wall positioned adjacent to the catheter connector assembly” (Claim 14), and
“side of the catheter hub forms a third wall positioned adjacent to the catheter connector assembly” (Claim 15)
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 9, 11-13 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bickoff et al. [US 2009/0275815].
Claim 1, Bickoff et al. discloses a catheter system [10] comprising: a catheter hub [23/46] having a hub body [23] configured to connect to a catheter [22]; a hub passage extending longitudinally between a proximal end and a distal end of the hub body and configured to connect to a catheter passage in the catheter [figure 11], so as to create a continuous passage through the catheter hub and the catheter [figure 11]; and a catheter connector assembly [46]located on a side of the catheter hub [23] adjacent to the hub passage [figures 9 and 11], the catheter connector assembly comprising one or more hub electrical contacts [65] that are in electrical communication with a distal end of the catheter hub and configured to electrically connect to the catheter [paragraph 0081].
Claim 2, Bickoff et al. discloses the catheter system of claim 1, wherein the catheter connection assembly [46] is oriented laterally and distally relative to the hub passage [figures 10 and 11].  
Claim 3, Bickoff et al. discloses the catheter system of claim 2, wherein the catheter hub [23] comprises a hollow portion comprising a plurality of wires connecting the one or more hub electrical contacts [65] at the distal end of the catheter hub [23/46; figures 9-11].
Claim 9, Bickoff et al. discloses the catheter system of claim 1, further comprising a catheter [22] connected to the distal end of the catheter hub [23]; the catheter [22] comprising a tubular structure connected to the hub passage [figure 11].
Claim 11, Bickoff et al. discloses a catheter system [10] comprising: an elongated catheter [22] having a catheter passage extending between a proximal end of the catheter [22a] and a distal end of the catheter [22b, figure 11]; a catheter hub [23/46] having a hub body [23] connected to the elongated catheter; a hub passage extending longitudinally between a proximal end and a distal end of the hub body [23, figure 11], and connecting to the catheter passage so as to form a continuous passage to deliver a therapeutic agent to a treatment site [paragrapgh 0082]; and a catheter connector assembly [46] located on the catheter hub [23], the catheter connector assembly [46] comprising one or more hub electrical contacts [65] that are in electrical communication with the elongated catheter [paragraph 0081].
Claim 12, Bickoff et al. discloses the catheter system of claim 11, wherein the catheter connection assembly [46] is oriented laterally and distally relative to the hub passage [figure 11].  
Claim 13, Bickoff et al. discloses the catheter system of claim 12, wherein the catheter hub [23] comprises a hollow portion comprising a plurality of wires connecting the one or more hub electrical contacts [65] at the distal end of the catheter hub [23/46; figures 9-11].
Claim 19, Bickoff et al. discloses a catheter system [10] comprising: a catheter [22] having a catheter passage extending therethrough [figure 11]; a catheter hub [23/46] having a hub body; a hub passage extending longitudinally between a proximal end and a distal end of the hub body [23; figure 11], and connecting to the catheter passage [figure 11]; a catheter [22] having a tubular shape with a proximal end [22b] connected to the distal end of the hub body [23; figure 11]; a catheter connector assembly [46] located on the catheter hub [23/46], laterally adjacent to the hub passage [figure 11], the catheter connector assembly [46] comprising one or more hub electrical contacts [65] that are in electrical communication with a distal end of the catheter hub and with the catheter [figures 9 and 11, paragraph 0081], the catheter connector assembly [46] being configured to connect to an interface connector assembly [50] and orient the interface connector assembly laterally away from the hub passage [figure 9].

Allowable Subject Matter
Claim 6-8 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/           Primary Examiner, Art Unit 2837